Name: 2013/403/EU: Commission Implementing Decision of 25Ã July 2013 approving certain amended programmes for the eradication, control and monitoring of animal diseases and zoonoses for the year 2013 and amending Implementing Decision 2012/761/EU as regards the Union financial contribution for certain programmes approved by that Decision (notified under document C(2013) 4663)
 Type: Decision_IMPL
 Subject Matter: economic policy;  agricultural activity;  EU finance;  health;  cooperation policy;  agricultural policy
 Date Published: 2013-07-27

 27.7.2013 EN Official Journal of the European Union L 202/30 COMMISSION IMPLEMENTING DECISION of 25 July 2013 approving certain amended programmes for the eradication, control and monitoring of animal diseases and zoonoses for the year 2013 and amending Implementing Decision 2012/761/EU as regards the Union financial contribution for certain programmes approved by that Decision (notified under document C(2013) 4663) (2013/403/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Decision 2009/470/EC of 25 May 2009 on expenditure in the veterinary field (1), and in particular Article 27(5) and (6) thereof, Whereas: (1) Decision 2009/470/EC lays down the procedures governing the Union financial contribution for programmes for the eradication, control and monitoring of animal diseases and zoonoses. (2) Commission Decision 2008/341/EC of 25 April 2008 laying down Community criteria for national programmes for the eradication, control and monitoring of certain animal diseases and zoonoses (2) provides that in order to be approved under the Union financial measure provided for in Article 27(1) of Decision 2009/470/EC, programmes submitted by the Member States to the Commission for the eradication, control and monitoring of the animal diseases and zoonoses listed in the Annex to that Decision are required to meet at least the criteria set out in the Annex to Decision 2008/341/EC. (3) Commission Implementing Decision 2012/761/EU of 30 November 2012 approving annual and multiannual programmes and the financial contribution from the Union for the eradication, control and monitoring of certain animal diseases and zoonoses presented by the Member States for 2013 (3) approves certain national programmes and sets out the rate and maximum amount of the Union financial contribution for each programme submitted by the Member States. (4) Commission Decision 2009/719/EC of 28 September 2009 authorising certain Member States to revise their annual BSE monitoring programmes (4), as recently amended by Implementing Decision 2013/76/EU (5), provides that certain Member States may discontinue the testing of healthy slaughtered bovine animals. This will have a significant impact on the number of tests to be performed under their programmes for the monitoring of transmissible spongiform encephalopathies (TSE), and for the eradication of bovine spongiform encephalopathy (BSE) and of scrapie approved for the year 2013 and significantly reduce the related funding needs. (5) Belgium, the Czech Republic, Denmark, Germany, Estonia, Ireland, Spain, France, Cyprus, Latvia, Luxembourg, Hungary, Austria, Slovenia, Slovakia, Finland, Sweden and the United Kingdom have submitted to the Commission for approval amended programmes for the transmissible spongiform encephalopathies (TSE), bovine spongiform encephalopathy (BSE) and scrapie in relation to that amendment to Decision 2009/719/EC. (6) In addition, Hungary has submitted an amended programme for the eradication and monitoring of bluetongue modifying its activities in relation to the implementation of entomological surveillance. (7) Following the detection of the Bluetongue virus serotype 1 circulating in certain areas of its territory, Spain has submitted an amended programme for the eradication and monitoring of bluetongue to include compulsory vaccination in those areas in order to control that disease and prevent its spread. (8) Greece has submitted an amended programme for the eradication of rabies to define the areas where oral vaccination will be applied, following the discovery of rabies cases in its territory. (9) Following the recent conclusion of bilateral negotiations with Belarus on rabies cooperation, Poland has submitted an amended programme for the eradication control and monitoring of rabies to include oral vaccination activities in certain bordering areas in the territory of that third country, in order to protect the Union from the reintroduction of rabies through the movement of infected wild animals across the common borders. (10) The Commission has assessed those amended programmes from both a veterinary and a financial point of view. They were found to comply with relevant Union veterinary legislation and in particular with the criteria set out in Decision 2008/341/EC. The amended programmes should therefore be approved. (11) The approval by this Decision of the amended programmes has an impact on the amounts needed for carrying out the eradication, control and monitoring programmes approved by Implementing Decision 2012/761/EU. The maximum amount of the Union financial contribution for certain of those programmes should therefore be adjusted accordingly. (12) Implementing Decision 2012/761/EU should therefore be amended accordingly. (13) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The amended programmes for monitoring of transmissible spongiform encephalopathies (TSE), and for the eradication of bovine spongiform encephalopathy (BSE) and of scrapie submitted by the following Member States on the following dates are hereby approved for the period from 1 January 2013 to 31 December 2013: (a) Belgium on 5 April 2013; (b) Czech Republic on 5 April 2013; (c) Denmark on 24 April 2013; (d) Germany on 20 March 2013; (e) Estonia on 26 March 2013; (f) Ireland on 22 March 2013; (g) Spain on 27 March 2013; (h) France on 29 March 2013; (i) Cyprus on 29 March 2013; (j) Latvia on 28 March 2013; (k) Luxembourg on 3 April 2013; (l) Hungary on 27 March 2013; (m) Austria on 27 March 2013; (n) Slovenia on 20 March 2013; (o) Slovakia on 26 March 2013; (p) Finland on 28 March 2013; (q) Sweden on 22 March 2013; (r) United Kingdom on 7 June 2013. Article 2 The amended programmes for the eradication and monitoring of bluetongue in endemic and high risk areas submitted by the following Member States on the following dates are hereby approved for the period from 1 January 2013 to 31 December 2013. (a) Spain on 26 March 2013; (b) Hungary on 24 January 2013. Article 3 The amended programmes for the eradication of rabies submitted by the following Member States on the following dates are hereby approved for the period from 1 January 2013 to 31 December 2013: (a) Poland on 28 March 2013; (b) Greece on 28 June 2013. Article 4 Implementing Decision 2012/761/EU is amended as follows: (1) in Article 4(2), point (b)(vii) is replaced by the following: (vii) EUR 500 000 for Spain; (2) in Article 10(2), point (c) is replaced by the following: (c) shall not exceed the following: (i) EUR 290 000 for Belgium; (ii) EUR 270 000 for Bulgaria; (iii) EUR 500 000 for the Czech Republic; (iv) EUR 300 000 for Denmark; (v) EUR 4 700 000 for Germany; (vi) EUR 60 000 for Estonia; (vii) EUR 1 210 000 for Ireland; (viii) EUR 1 700 000 for Greece; (ix) EUR 3 290 000 for Spain; (x) EUR 12 600 000 for France; (xi) EUR 4 800 000 for Italy; (xii) EUR 230 000 for Croatia; (xiii) EUR 1 900 000 for Cyprus; (xiv) EUR 80 000 for Latvia; (xv) EUR 420 000 for Lithuania; (xvi) EUR 50 000 for Luxembourg; (xvii) EUR 790 000 for Hungary; (xviii) EUR 25 000 for Malta; (xix) EUR 2 200 000 for the Netherlands; (xx) EUR 500 000 for Austria; (xxi) EUR 2 600 000 for Poland; (xxii) EUR 1 100 000 for Portugal; (xxiii) EUR 1 200 000 for Romania; (xxiv) EUR 160 000 for Slovenia; (xxv) EUR 250 000 for Slovakia; (xxvi) EUR 160 000 for Finland; (xxvii) EUR 210 000 for Sweden; (xxviii) EUR 2 520 000 for the United Kingdom. (3) Article 11 is amended as follows: (a) in paragraph 2, point (d)(ii) is replaced by the following: (ii) EUR 1 500 000 for Greece; (b) in paragraph 2, point (d)(vii) is replaced by the following: (vii) EUR 6 850 000 for Poland; (c) in paragraph 4, point (c), is replaced by the following: (c) not exceed: (i) EUR 1 260 000 for the part of the Lithuanian programme implemented in Belarus; (ii) EUR 1 255 000 for the part of the Polish programme implemented in Ukraine; (iii) EUR 295 000 for the part of the Polish programme implemented in Belarus. Article 5 This Decision is addressed to the Member States. Done at Brussels, 25 July 2013. For the Commission Tonio BORG Member of the Commission (1) OJ L 155, 18.6.2009, p. 30. (2) OJ L 115, 29.4.2008, p. 44. (3) OJ L 336, 8.12.2012, p. 83. (4) OJ L 256, 29.9.2009, p. 35. (5) OJ L 35, 6.2.2013, p. 6.